United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1370
Issued: January 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 5, 2009 appellant filed a timely appeal from the September 3, 2008 and April 3,
2009 merit decisions of the Office of Workers’ Compensation Programs that denied her claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty causally related to her employment on July 24, 2008.
FACTUAL HISTORY
On July 25, 2008 appellant, a 48-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that, on July 24, 2008, as she walked through the gate at the employing
establishment, she twisted her knee.
By report dated July 24, 2008, Dr. Mohammad Akhtar, an internist, reported findings on
examination and diagnosed left knee derangement and contusion. On July 28, 2008 he released

appellant to light duty with restrictions limiting activities requiring bending, stretching, kneeling,
squatting, pushing, pulling and reaching as well as operating a motor vehicle.
On July 29, 2008 Dr. Irene Boginsky, an orthopedist, diagnosed left knee sprain, bilateral
hip pain and lower back pain. She reported that a magnetic resonance imaging (MRI) scan
revealed a disc bulge at C4-5 and a right knee condition.
On August 5, 2008 Dr. Harold Tice, a Board-certified radiologist, reported that MRI
scans of appellant’s left knee revealed degenerative changes in all compartments, an absence of
normal medial meniscal tissue, joint effusion, Baker’s cyst and loose body formation within the
intercondylar fossa region.
On August 12, 18 and 29, 2008 Dr. Boginsky diagnosed several conditions including left
hip muscle strain, left knee sprain and left knee derangement. She noted that appellant told her
that, “while walking ... she slipped on wet pavement and twisted left knee.”
On August 18, 2008 Dr. Apostolos P. Tambakis, a Board-certified orthopedic surgeon,
diagnosed left knee derangement. He opined that appellant was unable to work for four weeks.
By report dated September 2, 2008, Dr. Tambakis reported findings on examination,
reviewed appellant’s history of injury and diagnosed left knee derangement. He related that
appellant was walking on July 24, 2008 when she twisted her left knee. Dr. Tambakis noted that
appellant had undergone surgery on the knee some 20 years prior, after an automobile accident.
He also noted that she had reinjured her left knee four years prior. Dr. Tambakis concluded that
appellant “has a marked disability causally related to the accident aggravating preexisting
condition.”
By decision dated September 3, 2008, the Office denied the claim because the evidence
of record did not establish factual basis of her claim.
On September 9, 2008 Dr. Pierce J. Ferriter, a Board-certified orthopedic surgeon,
reported findings on examination, reviewed appellant’s history of injury, and diagnosed
degenerative left knee osteoarthritis with tearing of the menisci and anterior ligament. He
reported that she attributed her injury to a July 24, 2008 incident when, while walking through a
parking lot in the rain, she twisted her knee. Dr. Ferriter noted that appellant’s past history was
significant for knee surgery in 1975, after an automobile accident. He concluded that her
diagnosed degenerative arthritis of the left knee was not causally related to the July 24, 2008
incident. Dr. Ferriter explained that appellant’s condition was preexisting and may require a
total knee replacement.
On September 17, 2008 appellant, through her attorney, requested an oral hearing.
On November 21, 2008 Dr. Tambakis diagnosed arthritis.
On December 9, 2008 Dr. Rolando Singson, a Board-certified radiologist, reported
findings following x-rays of appellant’s left side. He diagnosed severe left knee medial
compartment osteoarthritis.

2

By report dated January 14, 2009, Dr. Steven F. Harwin, a Board-certified orthopedic
surgeon, reported findings on examination, reviewed appellant’s medical history and diagnosed
severe degenerative left knee arthritis, status post open surgery in the past.
At a hearing conducted on January 15, 2009, appellant testified that it was raining hard
the day she twisted her knee. She testified that prior to July 24, 2008 she had no knee problems.
Appellant also testified that 15 or 20 years ago she injured her knee in a car accident. She
testified that she twisted her knee, it gave out and “swelled up very badly.”
By decision dated April 3, 2009, the Office denied the claim. While it accepted that the
employment incident occurred as alleged, it denied the claim because the medical evidence of
record did not establish that the accepted employment incident caused a medically-diagnosed
condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of her claim by the weight of the evidence,2
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.3 As part of her burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.4 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
4

G.T., id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

6

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

3

ANALYSIS
The Office accepted that the identified employment incident occurred as alleged.
Appellant’s burden is to establish that this incident caused a medically-diagnosed injury. Causal
relationship is a medical issue and the medical evidence generally required to establish causal
relationship is rationalized medical opinion evidence. Rationalized medical opinion evidence is
evidence which includes a physician’s opinion that explains the causal relationship between the
employee’s diagnosed condition and the accepted employment incident. The Board finds that
appellant has not submitted sufficient medical evidence to establish that her current condition
was caused by the July 2008 employment incident and therefore has not established she
sustained an injury in the performance of duty on July 24, 2008.
Appellant submitted reports from Drs. Akhtar, Boginsky, Ferriter, Harwin, Singson,
Tambakis and Tice, but these reports have little probative medical value on the issue of causal
relationship because they lack an opinion explaining how the accepted employment incident
caused the conditions diagnosed.7 This deficiency reduces the probative value of these reports
such that they are insufficient to satisfy appellant’s burden of proof.
Drs. Tambakis and Ferriter were the only physicians of record who attempted to address
the issue of causal relationship. Each of these physicians noted appellant’s preexisting left knee
conditions. Under the Act, when employment factors cause an aggravation of an underlying
physical condition, the employee is entitled to compensation for the periods of disability related
to the aggravation.8 When the aggravation is temporary and leaves no permanent residuals,
compensation is not payable for periods after the aggravation ceased.9 While Dr. Tambakis
opined that appellant had left knee derangement and that the July 2008 incident aggravated the
preexisting condition, he offered no medical rationale to explain the basis of his opinion. He did
not explain how physiologically a twisting of the knee in July 2008 would have aggravated the
preexisting derangement of the knee. Dr. Ferriter also noted appellant’s preexisting left knee
condition, which he diagnosed as degenerative arthritis of the left knee. He concluded that
appellant’s current condition was preexisting and was not causally related to the July 2008
incident.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.
The Board finds appellant has not satisfied her burden of proof to establish she sustained
an injury in the performance of duty causally related to her employment on July 24, 2008.
7

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value). See also Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB
332 (2001).
8

Raymond W. Behrens, 50 ECAB 221, 222 (1999); James L. Hearn, 29 ECAB 278, 287 (1978).

9

Id.

4

CONCLUSION
The Board finds that appellant has not established she sustained an injury in the
performance of duty causally related to her employment on July 24, 2008.
ORDER
IT IS HEREBY ORDERED THAT the April 3, 2009 and September 3, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 14, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

